Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Status of Claims
	Claims 29-42,44, and 46-56 are pending in the application. Claims 1-28,43, and 45 have been cancelled and claims 29 and 32 have been amended.   Thus, claims 29-42,44, and 46-56 have been examined as the subject matter of record.

Withdrawn Rejections
	Applicant's arguments filed October 5, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 29-42,44, and 46-56 under 35 USC 103 as being obvious over Greenshields et al. (US PG Publication 2014/0143909 A1) in view of Paikray et al. (US PG Publication 2012/0015806 A1) and FELKER FRED et al. (WO1999057959)is withdrawn in view of Applicant’s persuasive argument none of the cited references teaches or suggests an inoculant composition comprising one or more disaccharides and/or one or more sugar alcohols as a stabilizing agent as instantly claimed. 

New Rejection(s)
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 29-42,44, and 46-56 are rejected under 35 USC 103 as being obvious over Greenshields et al. (US PG Publication 2014/0143909 A1, previously cited) in view of Paikray et al. (US PG Publication 2012/0015806 A1, previously cited), FELKER FRED et al. (WO1999057959,previously cited) and Seiskari (US PG Publication 2008/0107689 A1, newly cited).


Applicant’s Invention

	  Applicant claims a non-aqueous inoculant composition, comprising: microbial spores comprising about 0.1 to about 15% (by weight) of said inoculant composition; one or more protectants comprising about 0.5 to about 5% (by weight) of said inoculant composition, said one or more protectants comprising one or more disaccharides and/or 


Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Greenshields et al. disclose a composition comprising a carrier and one or more of the fungal strains (claim 1 of Greenshields et al.) comprising one or more plant signal molecules such as a lipo-chitooligosaccharide (LCO, claim 5 of Greenshields et al.,limitation of instant claim 42), chitinous compounds such as a chito-oligomer (CO, claims 6 and 7 and [0104-0105] of Greenshields et al., .,limitation of instant claims 44,46) and flavonoids (claims 8 and 9 of Greenshields et al. ,limitation of instant claim 47).  Greenshields et al. disclose a method of increasing the availability of phosphorus for plant uptake from soil, comprising introducing into the soil an inoculum of one or more fungal strains (claim 10 of Greenshields et al.) wherein the step of introducing into the soil the inoculum of the one or more fungal strains of claim 1 comprises introducing the inoculum as a seed coating (claim 14 of Greenshields et al. ,limitation of instant claims 49,52,55,56) and wherein the seed coating comprises 1x101- 1x108, more preferably 1x102-1x106 colony forming units per seed(claim 15 of  Greenshields et al., .,limitation of instant claim 31).  Greenshields et al. also disclose a seed coated with one or more fungal strains (claim 20 of Greenshilds et al.). Greenshields et al. teach that the  , the strain(s) is the progeny of the Penicillium bilaiae strain having the deposit ATCC-20851 (deposited with the American Type Culture Collection) and the Penicillium bilaiae strain having the deposit accession 
number ATCC-22348 ([0051]).  In one embodiment, Greenshields et al. teach that the carrier is a liquid carrier and that non-limiting examples of liquids useful as carriers for the compositions include water, an aqueous solution, or a non-aqueous solution ([0077], .,limitation of instant claim 29).  The compositions may comprise one or more optional ingredients.  Non-limiting examples of optional ingredients include one or more phosphorus sources, one or more biologically active ingredients, micronutrients, biostimulants, preservatives, polymers, wetting agents, surfactants, or combinations thereof ([0080]) wherein surfactants suitable for the compositions described herein may be non-ionic surfactants (e.g., semi-polar and/or anionic and/or cationic and/or zwitterionic, [0133] of Greenshield et al.)  and wherein the anionic surfactant comprises alkyl naphthalene sulfonates ([0135] of Greenshields et al., .,limitation of instant claim 39).  Greenshields et al. teach that non-limiting examples of water insoluble nonionic surfactants include alkyl and aryl: glycerol ethers, glycol ethers, ethanolamides, sulfoanylamides, alcohols, amides and alcohol ethoxylates ([0139] of Greenshields et al.,limitation of instant claim 40).  In other embodiments, Greenshields et al. teach the composition may comprise herbicides, fungicides, and insecticides ([0146-0154],limitation of instant claim 41) as well as the use of 10 g/L (i.e.,1%) of sucrose (see Example 1, Table 1, [0307]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	


A second difference between the invention of the instant application and that of Greenshields et al. is that Greenshields et al. do not expressly teach the use of a drying agent (limitation of instant claim 48).  However FELKER FRED et al. disclose a method of forming a film coated seed comprising the steps of forming a slurry wherein said slurry comprises a water-dispersible or water-soluble particulate starch polysaccharide polymer and at least one additive selected from the group consisting of:  adhesives or binders other than said particulate starch polysaccharide polymer, plasticizers,  colorants, opacifying agent, insecticides, fungicides, herbicides, surfactants, inoculants, macronutrients, micronutrients, drying agents, preservatives, starch catalyzing enzymes and plant growth regulators (see claims 23 and 24 of FELKER FRED et al).



Although the cited references do not teach the amounts of polyethylene glycol, microbial spores, dispersants, and non-aqueous carrier as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  
With regards to claim 50 which is directed to a kit, it is known in the agricultural art in compositions with 2 or more components to package the components separately for ease of transport. As such, one skilled in the art at the time the invention was made would have been motivated to package the components of the composition in kit form, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 
With regards to claims 49 and 51-54, wherein Applicant claims a coated plant propagation material, a germinated plant, a plant part, a processed product and a crop, methods of use of the coated plant propagation material, a germinated plant, a plant part, a processed product and a crop, and methods of protecting the coated plant propagation material, a germinated plant, a plant part, a processed product and a crop were taught in the prior art.  Therefore, the coated plant propagation material, a germinated plant, a plant part, a processed product and a crop would have been rendered obvious by the teachings of the references in the absence of any unobvious property or result.
	
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


      The teachings of Greenshields et al. and Paikray et al. are directed to inoculant compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Greenshields et al. and Paikray et al.to arrive at a non-aqueous inoculant composition comprising polyethylene glycol at the time the instant invention was filed, with a reasonable expectation of success. Paikray et al. teach polyvinyl pyrollidone and polyethylene glycol  are formulants added to increase shelf life of the microbes present 10 and after the end of 1 year, it will not be less than 108 ([0068]).   Thus, it would have been obvious to one of ordinary skill in the art to combine these references with the expectation of providing a composition wherein the shelf life of the microbes are increased.   Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional additives set forth prima facie obvious subject matter. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a non-aqueous inoculant composition.  Although the cited references do not teach the amounts of polyethylene glycol, microbial spores, dispersants, and non-aqueous carrier as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  

prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Greenshields et al. and FELKER FRED et al to arrive at a non-aqueous inoculant composition comprising a drying agent  at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional additives set forth prima facie obvious subject matter. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a non-aqueous inoculant composition.

   The teachings of Greenshields et al. and Seiskari are directed to inoculant compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Greenshields et al. and Seiskari to arrive at an inoculant composition comprising one or more protectants comprising one or more disaccharides and/or sugar alcohols at the time the instant invention was filed, with a reasonable expectation of success.   Seiskari teaches that protective substances, preferably sucrose, lactose, trehalose, sorbitol, glycinebetaine, In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional additives set forth prima facie obvious subject matter. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a non-aqueous inoculant composition.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).








Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on October 5, 2021, with respect to the rejection of claims 29-42,44, and 46-56 are rejected under 35 USC 103 as being obvious over Greenshields et al. (US PG Publication 2014/0143909 A1,) in view of Paikray et al. (US PG Publication 2012/0015806 A1) and FELKER FRED et al. (WO1999057959).have been fully considered but are moot in view of a new grounds of rejection.  





























Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617